MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral                                    FILED
estoppel, or the law of the case.                                     Mar 06 2017, 8:52 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Joseph M. Johnson, II                                   Kelly N. Bryan
Joseph M Johnson, P.C.                                  Muncie, Indiana
Decatur, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Angela Locker,                                          March 6, 2017
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        01A05-1610-DR-2315
        v.                                              Appeal from the Adams Circuit
                                                        Court
Roger Locker,                                           The Honorable Kenton W.
Appellee-Respondent.                                    Kiracofe, Special Judge
                                                        Trial Court Cause No.
                                                        01C01-1407-DR-56



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017           Page 1 of 18
                                          Case Summary
[1]   Appellant-Petitioner Angela Locker (“Wife”) married Appellee-Respondent

      Roger Locker (“Husband”) on September 30, 2011. Wife filed a petition

      seeking the dissolution of the parties’ marriage (the “Dissolution Petition”) on

      July 11, 2014. Following an evidentiary hearing on Wife’s petition, the trial

      court entered an order dissolving the parties’ marriage and dividing the parties’

      property (the “Dissolution Order”). On appeal, Wife contends that the trial

      court abused its discretion by failing to enter judgment against Husband for (1)

      the sum of health insurances premiums which Wife paid on Husband’s behalf,

      (2) one-half of the parties’ joint tax returns, and (3) Husband’s failure to

      maintain a savings account to assist in the payment of the parties’ living

      expenses. Finding no error by the trial court, we affirm.



                            Facts and Procedural History
[2]   Husband and Wife were married on September 30, 2011. At the time of their

      marriage, Wife was a French teacher at North Adams Community Schools and

      owned a four-bedroom home. Husband owned and operated a retail sales

      business located in Jay County known as “Locker’s Touch of Country Gifts.”

      Tr. p. 105. Husband had owned and operated this business for more than forty

      years. He lived in a home on a forty-acre farm that he owned near Portland,

      Indiana.




      Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 2 of 18
                         A. The Parties’ Prenuptial Agreement
[3]   On September 29, 2011, the day prior to their marriage, the parties entered into

      a prenuptial agreement (“the Agreement”). The Agreement disclosed that

      Husband’s net worth was $534,020.00 and Wife’s was $359,500.00. Pursuant

      to the terms of the Agreement, the parties agreed that “neither one shall have or

      acquire any right, title or claim in and to the real or personal estate of the

      other[.]” Petitioner’s Ex. 1, p. 3 (emphasis added).


               B. The Parties’ Living Arrangements and Expenses
[4]   Following their marriage, the parties agreed that they would reside in Wife’s

      home. Wife continued to pay the monthly mortgage payments as well as real

      estate taxes, insurance, and other household expenses. Wife asserts that all

      told, she paid $75,306.65 in utility, mortgage, food, and household expenses

      during the parties’ marriage. Husband asserts that, while he did not keep track

      of the exact amount, he also paid for a portion of the parties’ living expenses.


                     C. Payment of Health Insurance Premiums
[5]   Also following the parties’ marriage, Wife obtained health insurance coverage

      for Husband through her employer. Wife added Husband to her insurance

      policy beginning January 1, 2012. Wife maintains that Husband agreed to pay

      the difference between the cost for her coverage and the cost of adding him to

      the plan. Wife further maintains that Husband reimbursed Wife for the first

      three months of coverage, but failed to do so thereafter, claiming that his

      business was doing poorly and he would pay it later when he had the money.

      Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 3 of 18
[6]   Wife was forced to retire during the summer of 2013, due to an unforeseen

      illness. Consequently, Wife’s employer no longer paid any portion of the

      health insurance premiums. Thus, in order to maintain health insurance

      coverage, Wife was required to pay the full premium amount. Wife continued

      to pay Husband’s premiums throughout the parties’ marriage until December

      31, 2014.


                                     D. Income Tax Returns
[7]   The parties filed a joint federal income tax return for the 2011 tax year. During

      that year, a total of $8418.00 was withheld from Wife’s salary. The parties

      received a tax refund of $6014.06, which was direct-deposited into the parties’

      joint checking account at the First Bank of Berne. Wife asserts, however, that

      she was unaware that the parties had received a refund. In making this

      assertion, Wife claims that Husband told her that they were not going to receive

      any refund because the funds that would have constituted their refund had been

      taken by the IRS to satisfy his back taxes.


[8]   The parties again filed a joint federal income tax return for the 2012 tax year.

      During that year, a total of $7423.00 was withheld from Wife’s salary.

      Husband reported financial losses and had no taxable income for this year. The

      parties received a refund of $6922.02, which was direct-deposited into the

      parties’ joint checking account at the First Bank of Berne. After receiving the

      refund, Husband obtained two cashier’s checks, each in the sum of $3400.00.

      Husband gave one of these checks to Wife.


      Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 4 of 18
[9]    The parties again filed a joint federal income tax return for the 2013 tax year.

       During that year, a total of $9963.00 was withheld from Wife’s income. The

       parties received a refund of $9475.00, which was direct-deposited into the

       parties’ joint checking account at the First Bank of Berne. After receiving the

       refund, Husband withdrew a total of $8600.00 of the refund.


[10]   At all times during the parties’ marriage, Wife had access to the parties’ joint

       checking account1 and did, in fact, at least occasionally use the funds in the

       account to make purchases. Wife acknowledged that during the years in

       question, Husband’s business losses allowed the parties to receive a larger tax

       refund than they otherwise would have. The parties did not present any

       evidence relating to what Wife’s tax liability or refund would have been had she

       filed a separate tax return.


                                              E. Husband’s Farm
[11]   The farm was property covered by the parties’ Agreement, meaning that Wife

       did not have any interest in the property. The section of the parties’ Agreement

       entitled “Wife’s Release of Rights in Husband’s Property” indicated that Wife

       “further agrees, in the event of a dissolution of the parties’ marriage … that she

       will make no claim for support, maintenance, alimony, attorney fees, costs or

       division of property as to any property, either real or personal, held in the name

       of [Husband].” Petitioner’s Ex. 1, p. 3. The Agreement further stated that “[i]t




       1
           This access included both checks and a debit card.


       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 5 of 18
       is mutually declared that it is the intent of both parties that by virtue of said

       marriage neither one shall have or acquire any right, title or claim in and to the

       real or personal estate of the other[.]” Petitioner’s Ex. 1, p. 3 (emphasis added).


[12]   At some point during April of 2013, Husband sold the 40-acre farm. As a result

       of the sale of the farm, Husband received semi-annual cash payments. At the

       time of the sale of the farm, Husband opened a Crossroads Credit Union

       Account (“Crossroads Account”), into which he placed at least one of the

       payments received in relation to the sale of the farm. Husband used the funds

       in the Crossroads Account to pay for expenses incurred by him and Wife, such

       as dinners out and a trip to Dayton. In April of 2014, at Wife’s insistence,

       Husband added Wife’s name to the Crossroads Account. Husband testified

       that to his knowledge, the only money ever deposited into the Crossroads

       Account were the funds received in connection to the sale of the farm.


                                   F. Dissolution Proceedings
[13]   On July 11, 2014, Wife filed the Dissolution Petition. In this petition, Wife

       requested that the trial court enter an order dissolving the parties’ marriage,

       “that the marital estate be divided consistent with the parties Pre-Nuptial

       Agreement dated September 29, 2011 and for all other relief just and proper in

       the premises.” Appellant’s App. Vol. II, p. 27. The trial court subsequently

       conducted an evidentiary hearing during which the parties presented evidence

       and argument.




       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 6 of 18
[14]   Following the evidentiary hearing, the trial court issued the Dissolution Order.

       In this order, the trial court found as follows:


               22. Wife seeks a total judgment against Husband and in favor
               of Wife in the amount of $71,690.22.
               23. Wife’s request is made up of a complete return of
               $22,404.00 from the tax refunds during the marriage; a complete
               repayment of the health insurance premiums, $22,796.84; and,
               one-half of the proceeds from the sale of Husband’s real estate,
               $26,759.38.
               24. Regarding the tax returns, the Court notes that [the] refund
               was higher because of Husband’s business losses. Presumably,
               Wife reviewed and signed the tax return each year and had the
               opportunity to see for herself whether or not the parties would in
               fact receive a tax refund. Further, the tax refund was deposited
               into a jointly held bank account, where Wife had the ability to
               review and make withdraws. The Court denies Wife’s request to
               return the entire tax refund to her.
               25. Regarding the proceeds from the sale of Husband’s real
               estate, the Court finds that as of the date of filing the joint bank
               account holding the asset was overdrawn, therefore, there is no
               asset to divide. Rather there is a debt to divide. The Court
               orders that Husband be responsible for the liability created by the
               overdrawn account in the amount of $1,124.15.
               26. Finally regarding reimbursement for health insurance
               premiums. Wife testified that she only provided health insurance
               for Husband because he represented he would repay her.
               However, Husband only repaid her for the first three (3) months.
               Therefore, Wife continued to provide insurance for nearly three
               (3) years, despite not being repaid. Presumably, Wife could have
               canceled the family insurance plan at the next renewal date at the
               latest or immediately once Husband failed to pay her back. The
               Court finds that Wife failed to meet her burden to establish
               equitable estoppel.
               27. The Court does find that Wife continued to provide health
               insurance for several months after the dissolution action was

       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 7 of 18
        filed. The Court therefore finds that Husband shall reimburse
        Wife the sum of $5,412.06 within thirty (30) days of this Order.
        28. Wife makes a claim for $9,484.80 in attorney fees from
        Husband; however, the parties’ Prenuptial Agreement states as
        follows: “The Prospective Wife further agrees, in the event of a
        dissolution of the parties’ marriage … that she will make no
        claim for … attorney fees …” Therefore the Court denies Wife’s
        request for attorney fees.
        29. Husband is ordered to remove all of his personal property
        from Wife’s premises. Husband shall contact Wife’s attorney
        within thirty (30) days of [t]his order to determine appropriate
        time and dates. All property shall be removed within sixty (60)
        days of this order. Any property remaining on Wife’s premises
        after the expiration of sixty (60) days may be disposed of as Wife
        pleases. Husband shall be responsible for any costs incurred by
        Wife in disposing of said property.
        IT IS THEREFORE ORDRED, ADJUDGED AND
        DECREED, as follows:
        1.      The marriage of the parties, being irretrievably broken, is
        dissolved and Wife’s former name of Angela Johnson is restored
        to her.
        2.      All property owned by the parties prior to their marriage,
        as described in their Prenuptial Agreement together with all
        property acquired with the proceeds of the sale of any such
        property during the marriage, shall be and remain their sole and
        separate property, respectfully.
        3.      Judgment in the sum of $5,412.06 is awarded in favor of
        Wife, Angela (Locker) Johnson, and against Husband, Roger
        Locker, which shall accrue interest as provided by law until paid
        in full. Said judgement shall be paid in full within thirty (30)
        days from the date hereof.
        4.      Husband shall make payment of $1,124.15 to the First
        Bank of Berne to satisfy the overdrawn joint checking account
        within thirty (30) days from the date hereof.
        5.      Each party shall execute and deliver any document and/or
        take any and all action necessary to carry out the terms of this
        decree.

Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 8 of 18
       Appellant’s App. Vol. II, pp. 13-14. This appeal follows.



                                 Discussion and Decision
[15]   Wife contends that the trial court erred in failing to enter judgment against

       Husband for (1) the sum of health insurance premiums which Wife paid on

       Husband’s behalf, (2) one-half of the parties’ joint tax returns, and (3)

       Husband’s failure to maintain a savings account to assist in the payment of the

       parties’ living expenses. We will discuss each contention in turn.


                                      I. Standard of Review
[16]   The trial court entered factual findings and conclusions thereon sua sponte in

       the Dissolution Order.

               In such a situation, the specific factual findings control only the
               issues that they cover, while a general judgment standard applies
               to issues upon which there are no findings. C.B. v. B.W., 985
N.E.2d 340, 344 (Ind. Ct. App. 2013), trans. denied. It is not
               necessary that each and every finding be correct, and even if one
               or more findings are clearly erroneous, we may affirm the
               judgment if it is supported by other findings or is otherwise
               supported by the record. Id. We may affirm a general judgment
               with sua sponte findings upon any legal theory supported by the
               evidence introduced at trial. Id. Although sua sponte findings
               control as to the issues upon which the court has found, they do
               not otherwise affect our general judgment standard of review,
               and we may look both to other findings and beyond the findings
               to the evidence of record to determine if the result is against the
               facts and circumstances before the court. Id.

               As for review of the accuracy of findings that have been entered,

       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 9 of 18
               we first consider whether the evidence supports them. Id.
               Second, we consider whether the findings support the judgment.
               Id. We will disregard a finding only if it is clearly erroneous,
               which means the record contains no facts to support it either
               directly or by inference. Id. A judgment also is clearly erroneous
               if it relies on an incorrect legal standard, and we do not defer to a
               trial court’s legal conclusions. Id. However, we must give due
               regard to the trial court’s ability to assess the credibility of
               witnesses and will not reweigh the evidence, and must consider
               only the evidence most favorable to the judgment along with all
               reasonable inferences drawn in favor of the judgment. Id.

               We also note that we “give considerable deference to the findings
               of the trial court in family law matters....” MacLafferty v.
               MacLafferty, 829 N.E.2d 938, 940 (Ind. 2005). Whether
               reviewing a case for “clear error” or “abuse of discretion,” this
               appellate deference is, first and foremost, a reflection that the trial
               court is in the best position to judge the facts, ascertain family
               dynamics, and judge witness credibility and the like. Id. at 940-
               41. “Secondly, appeals that change the results below are
               especially disruptive in the family law setting.” Id. at 940. “But
               to the extent a ruling is based on an error of law or is not
               supported by the evidence, it is reversible, and the trial court has
               no discretion to reach the wrong result.” Id. at 941.


       Stone v. Stone, 991 N.E.2d 992, 998-99 (Ind. Ct. App. 2013).


                                               II. Analysis
                                                A. Estoppel
[17]   “Estoppel is a judicial doctrine sounding in equity.” Brown v. Branch, 758
N.E.2d 48, 51 (Ind. 2001). “There are a variety of estoppel doctrines including:

       estoppel by record, estoppel by deed, collateral estoppel, equitable estoppel—


       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 10 of 18
       also referred to as estoppel in pais, promissory estoppel, and judicial estoppel.”

       Id. at 52 (citing 28 Am. Jur. 2d ESTOPPEL and WAIVER § 2 (2000)) (emphasis in

       original). Although each species of estoppel is related, each represents a

       separate legal theory which may be asserted by a party.2


[18]   Initially we note that at trial, Wife argued that she was entitled to recover from

       Husband under a theory of equitable estoppel. On appeal, however, Wife

       claims that she is entitled to recover from Husband under a theory of

       promissory estoppel. While Wife acknowledges that she did not argue

       promissory estoppel below, she claims on appeal that promissory estoppel

       better fits the situation. As such, she argues that we should apply the doctrine

       of promissory estoppel to our review of the trial court’s order.


[19]   To the extent that Wife argues that the trial court erred by failing to apply the

       principles of promissory estoppel rather than the argued principles of equitable

       estoppel, we cannot say that the trial court erred by failing to apply legal

       principles which were not argued before the court by the parties. Further, to the

       extent that Wife claims that she is entitled to relief under the principles of



       2
         For instance, equitable estoppel is available only as a defense and “‘[t]he party claiming equitable estoppel
       must show its (1) lack of knowledge and of the means of knowledge as to the facts in question, (2) reliance
       upon the conduct of the party estopped, and (3) action based thereon of such a character as to change his
       position prejudicially.’” Lockett v. Planned Parenthood of Ind., Inc., 42 N.E.3d 119, 136 (Ind. Ct. App. 2015)
       (quoting Money Store Inv. Corp. v. Summers, 849 N.E.2d 544, 547 (Ind. 2006)). The doctrine of promissory
       estoppel, on the other hand, “encompasses the following elements: (1) a promise by the promissor (2) made
       with the expectation that the promissee will rely thereon (3) which induces reasonable reliance by the
       promise (4) of a definite and substantial nature and (5) injustice can be avoided only by enforcement of the
       promise.” 1st Nat. Bank of Logansport v. Logan Mfg. Co., 577 N.E.2d 949, 954 (Ind. 1991). “Promissory
       estoppel is an exception to the general rule that estoppel is not available upon promises to be performed in the
       future.” Id.

       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017              Page 11 of 18
       promissory estoppel on appeal, such claims are waived as they were not raised

       before the trial court. See In re K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App.

       2001) (providing that an issue is waived if raised for the first time on appeal).


                                B. Health Insurance Premiums
[20]   Wife contends that the trial court erred by failing to enter judgment against

       Husband for the $22,796.84 that she paid in health insurance premiums on his

       behalf. In support, Wife claims that Husband had agreed to reimburse her for

       these costs, but that he only did so for the first three months of coverage.

       Review of the record reveals that Wife argued before the trial court that she was

       entitled to recover the $22,796.84 in health insurance premiums under the

       argued theory of equitable estoppel. The trial court considered this argument

       but found that Wife had failed to prove that she was entitled to repayment of

       the requested funds under this theory.


[21]   The basis for a claim of equitable estoppel “is fraud, either actual or

       constructive, on the part of the person estopped. Lockett, 42 N.E.3d at 136

       (citing Paramo v. Edwards, 563 N.E.2d 595, 598 (Ind. 1990)). A claim of

       equitable estoppel is available only as a defense. Id. at 135. Wife, as the party

       claiming equitable estoppel had the burden to prove “all facts necessary to

       establish it.” Id.


               The facts necessary to establish equitable estopped were defined
               in Emmco Insurance v. Pashas (1967), 140 Ind. App. 544, 224
N.E.2d 314 as follows:



       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 12 of 18
                     (1) A representation or concealment of material facts;
                     (2) The representation must have been made with
                     knowledge of the facts;
                     (3) The party to whom it was made must have been
                     ignorant of the matter;
                     (4) It must have been made with the intention that
                     the other party should act upon it;
                     (5) The other party must have been induced to act
                     upon it.
140 Ind. App. at 551, 224 N.E.2d at 318.


       Reeve v. Georgia-Pac. Corp., 510 N.E.2d 1378, 1382 (Ind. Ct. App. 1987) (internal

       quotation marks omitted). Generally, a claim of equitable estoppel “arises

       upon the misrepresentation of past or existing facts and not upon promises to be

       performed in the future, expressions of opinion, or misrepresentations as to the

       state of the law.” Id.


[22]   While Wife might have relied on Husband’s alleged assertion that he would

       repay her for the health insurance premiums in question, Wife did not point to

       any evidence indicating fraud or a lack of knowledge as to the facts in question.

       The record reveals that Wife was aware that Husband’s business was struggling

       and that Husband, as a result, was unable to repay her for the health insurance

       premiums. Wife’s claimed reliance did not arise from a misrepresentation of

       past or existing facts, but rather upon alleged promises to be performed in the

       future. Further, the record is devoid of any evidence suggesting that given her

       knowledge of Husband’s financial situation, Wife could not have canceled

       Husband’s health insurance once it became clear that he was not able to repay

       her for the premiums. Based on these facts, we cannot say that the trial court’s

       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 13 of 18
       determination that Wife failed to prove that she was entitled to recover the

       requested health insurance premiums under a theory of equitable estoppel was

       clearly erroneous.


[23]   Wife argues that this court should consider her payment of the health insurance

       premiums in question to be a loan to Husband. Wife’s argument on appeal is

       based on a theory of promissory estoppel. Again, because Wife did not raise

       this theory of recovery below, she is precluded from successfully asserting this

       theory of recovery on appeal. See In re K.S., 750 N.E.2d at 834 n.1.


                                             C. Tax Refunds
[24]   Wife also contends that the trial court erred by failing to enter judgment against

       Husband for $7744.53, i.e., half of the tax refunds received by the parties in

       relation to the 2011 and 2013 tax years. In support, Wife claims that she and

       Husband had agreed to split the returns but that Husband had used the full

       amount for his own personal benefit.


[25]   With respect to the parties’ tax refund for the 2011 tax year, the evidence

       indicates that the parties filed a joint federal income tax return. During that

       year, a total of $8418.00 was withheld from Wife’s salary. The record is silent

       as to whether any money was withheld from Husband’s earnings, or whether

       Husband even received any calculated earnings during this year. The parties

       received a tax refund of $6014.06, which was direct-deposited into the parties’

       joint checking account at the First Bank of Berne.



       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 14 of 18
[26]   With respect to the parties’ tax refund for the 2013 tax year, the evidence

       indicates that the parties again filed a joint federal income tax return for the

       2013 tax year. During that year, a total of $9963.00 was withheld from Wife’s

       income. Husband did not receive any calculated earnings during this year as

       his business operated a loss. The parties received a refund of $9475.00, which

       was direct-deposited into the parties’ joint checking account at the First Bank of

       Berne. After receiving the refund, Husband withdrew a total of $8600.00 of the

       refund. It is of note, however, that Wife has failed to point to any evidence

       suggesting that these funds were not used for a marital purpose. 3


[27]   On appeal, Wife asserts that she did not receive any of the tax refunds received

       for the 2011 or 2013 tax years. In fact, Wife asserts that she was not even aware

       that the parties had received a tax refund for the 2011 tax year. This claim is

       difficult to believe, however, given that it seems that Wife would have had to

       have signed the parties’ joint return before it was filed. Further, at all times

       during the parties’ marriage, Wife had access to the parties’ joint checking

       account and did, in fact, at least occasionally use the funds in the account to

       make purchases. In addition, Wife acknowledged that during the years in

       question, Husband’s business losses allowed the parties to receive a larger tax

       refund than they otherwise would have as it reduced their tax liability. The




       3
        Wife makes the assertion on appeal that the parties had not intended to use their tax refunds for any
       marital purpose. Wife, however, does not cite to any evidence which would tend to support this assertion.

       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017          Page 15 of 18
       record is devoid of any evidence relating to what Wife’s tax liability or refund

       would have been had she filed a separate tax return.


[28]   With respect to the parties’ tax returns, the trial court found as follows:


               24. Regarding the tax returns, the Court notes that [the] refund
               was higher because of Husband’s business losses. Presumably,
               Wife reviewed and signed the tax return each year and had the
               opportunity to see for herself whether or not the parties would in
               fact receive a tax refund. Further, the tax refund was deposited
               into a jointly held bank account, where Wife had the ability to
               review and make withdraws. The Court denies Wife’s request to
               return the entire tax refund to her.


       Appellant’s App. Vol. II, p. 13. In light of the evidence presented by the

       parties, we cannot say that this finding is clearly erroneous.


[29]   Wife argues on appeal that she is entitled to recover the requested $7744.53 for

       the parties’ tax refunds under a theory of promissory estoppel. Again, because

       Wife did not raise this theory of recovery below, she is precluded from

       successfully asserting this theory of recovery on appeal. See In re K.S., 750
N.E.2d at 834 n.1.


                             D. Parties’ Joint-Savings Account
[30]   Wife last contends that the trial court erred by failing to enter judgment against

       Husband for $26,759.38, i.e., half of the funds from the sale of Husband’s farm

       which were placed in the Crossroads Account. In support, Wife claims that

       Husband had agreed to maintain a retirement savings account for the parties’


       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 16 of 18
       shared enjoyment. Wife also claims that because Husband had added her name

       to the account, she was entitled to half of the funds therein.


[31]   Review of the record clearly indicates that Husband’s farm was property

       covered by the parties’ Agreement, meaning that Wife did not have and would

       not acquire any interest in the property. Specifically, the parties’ Agreement

       stated that “[i]t is mutually declared that it is the intent of both parties that by

       virtue of said marriage neither one shall have or acquire any right, title or claim in

       and to the real or personal estate of the other[.]” Petitioner’s Ex. 1, p. 3

       (emphasis added).


[32]   Husband sold the farm in April of 2013. As a result of the sale of the farm,

       Husband was to receive semi-annual cash payments. After completing the sale,

       Husband opened the Crossroads Account. He placed at least one of the

       payments received in relation to the sale of the farm into this account. Husband

       used the funds in the Crossroads Account to pay for expenses incurred by him

       and Wife, such as dinners out and a trip to Dayton. In April of 2014, at Wife’s

       insistence, Husband added Wife’s name to the Crossroads Account. Husband

       testified that to his knowledge, the only money ever deposited into the

       Crossroads Account were the funds received in connection to the sale of the

       farm.


[33]   At some point prior to the evidentiary hearing, the Crossroads Account was

       overdrawn. The trial court recognized that Husband was responsible for the

       overdraft fees. Given the clear language of the parties’ Agreement stating that


       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 17 of 18
       Wife shall not acquire any interest in Husband’s property, i.e., the farm, we

       cannot say that the trial court erred in denying Wife’s request for half of the

       proceeds from the sale of the farm that were placed in the Crossroads Account.

       Wife’s name was only added to the account at her insistence and she did not

       contribute any funds to the account. The trial court, seemingly recognizing that

       the funds deposited into this account were solely generated by the sale of the

       farm, and thus remained Husband’s separate property, properly determined that

       Wife should not be held responsible for the overdraft of the account opened by

       Husband to hold these funds.


[34]   As was the case above, Wife argues on appeal that she is entitled to recover the

       requested $26,759.38 from the proceeds of the sale of Husband’s farm that were

       placed in the Crossroads Account under a theory of promissory estoppel.

       Again, because Wife did not raise this theory of recovery below, she is

       precluded from successfully asserting this theory of recovery on appeal. See In

       re K.S., 750 N.E.2d at 834 n.1.



                                               Conclusion
[35]   Because we disagree with Wife’s contention that the trial court committed

       reversible error in denying her request that the trial court enter a $71,690.22

       judgment against Husband, we affirm.


[36]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Brown, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 01A05-1610-DR-2315 | March 6, 2017   Page 18 of 18